                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                          CR-19-24-GF-BMM

                Plaintiff,

      vs.
                                                          ORDER
SIERRA SHAWNEE TAYLOR, aka
SIERRA SCHILDT

                Defendant.

      Defendant Sierra Shawnee Taylor appeared before United States Magistrate

Judge John Johnston on July 17, 2019, and entered a plea of guilty to one count of

Sexual Abuse of a Minor as charged in the Indictment. Judge Johnston entered

Findings and Recommendations on September 25, 2018. (Doc. 33.) Judge

Johnston determined: (1) that Taylor was fully competent and capable of entering

an informed and voluntary plea; (2) that Taylor was aware of the nature of the

charge against her and the consequences of pleading guilty to the charge; (3) that

Taylor understood her constitutional rights, and the extent to which she was

waving those rights by pleading guilty; and (4) that Taylor’s plea of guilty was a

knowing and voluntary plea supported by an independent basis in fact establishing

each of the essential elements of the offenses charged in the Indictment. (Doc. 22

at 1-2.) Judge Johnston recommended that this Court accept Taylor’s plea of
                                         1
guilty to the criminal charge set forth in the Indictment, and that sentence be

imposed. Neither party filed objections to Judge Johnston’s Findings and

Recommendations.

      The Court has reviewed Judge Johnston’s Findings and Recommendations

for clear error given that no objections were filed. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error in Judge Johnston’s Findings and Recommendations, and adopts

them in full. The Court has set the sentencing for November 6, 2019 at 11:00am in

Great Falls, MT.

      Accordingly, IT IS ORDERED:

     1. Taylor’s Motion to Change Plea (Doc. 16) is GRANTED.

     2. The Court will defer acceptance of the Plea Agreement (Doc. 19) until

         sentencing, at which time the Court will have reviewed both the Plea

         Agreement and the Presentence Investigation Report.

          DATED this 29th day of July, 2019.




                                          2
